Opinion by
Judge Cofer ;
The omission to allege in the petition that $14,000 had been subscribed was cured by the answer, in which it was denied that that sum had been subscribed, thus making an issue on that point.
The verdict and judgment were rendered, and the motion for a new trial was overruled at the October term, 1877, and the court had no power to extend the time for preparing and tendering a bill of exceptions beyond a day in the February term, and none having been filed at that term the right to file it was lost (Sec. 334, Civil Code), and the bill filed at the succeeding term cannot be considered by this court as a part of the record.
Judgment affirmed.